Citation Nr: 0001558	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability as secondary to service-connected multiple 
lipomata.

2.  Entitlement to a rating in excess of 10 percent for 
abdominal scars.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his son, and witness [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of a personal hearing in August 1998, the 
veteran's service representative raised the issue of 
entitlement to service connection for lipomas of the lower 
lumbar spine as secondary to service-connected lipomas.  
While the Board's review of the record reveals that such 
disability would already come under the purview of the 
veteran's service-connected multiple lipomas, the record does 
not reflect formal adjudication of the issue raised by the 
veteran's representative.  Consequently, this issue is 
referred back to the regional office (RO) for further 
clarification and/or adjudication.

The Board further notes that pursuant to the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board will 
review the appropriateness of the evaluation for the 
veteran's abdominal scars disability from the effective date 
of the initial rating for this disability, November 26, 1996.  

With respect to the issue of entitlement to service 
connection for a neurological disability as secondary to 
service-connected multiple lipomata, the Board notes that 
although there is medical evidence of record which make this 
a well-grounded claim, further development is now warranted 
as discussed more fully in the Remand portion of the 
decision.  

The Board will defer its decision as to the veteran's claim 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities pending the development requested in the Board's 
remand and the RO's resolution of the claim for service 
connection for a neurological disability as secondary to 
service-connected multiple lipomata.


FINDINGS OF FACT

1.  A neurological disability has been linked by competent 
evidence to service-connected disability.

2.  Disability associated with the veteran's abdominal scars 
is manifested by symptoms in an unexceptional disability 
picture that more nearly approximates moderately severe, but 
not severe disability of Muscle Group XIX.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
neurological disability as secondary to service-connected 
multiple lipomata is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The criteria for a 30 percent evaluation, but not higher, 
for abdominal scars, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.40, 
4.45, 4.54, 4.55, 4.56, 4.73, Diagnostic Code 5319 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Neurological 
Disability as Secondary to Service-connected Multiple 
Lipomata

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, effective November 7, 1996, the Department of 
Veterans Affairs (VA) included presumptive service connection 
for acute and subacute peripheral neuropathy under 38 C.F.R. 
§ 3.309(e) (1999), based on Agent Orange exposure.  Pursuant 
to this amendment, note 2 has been added to 38 C.F.R. 
§ 3.309(e): "For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of onset."  
38 C.F.R. § 3.307(a)(6)(ii) was amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

None of the veteran's service medical records discloses any 
reference to neurological complaints or treatment of any 
neurological disorder.  There was also no mention of any 
neurological disability, secondary to his multiple lipomas or 
otherwise, in the veteran's original VA application for 
service connection for his lipomas submitted in September 
1969.

At the time the veteran was initially service connected for 
multiple lipomas in January 1970, the rating decision noted 
the onset of multiple subcutaneous masses on the veteran's 
trunk and extremities in June 1966, at which time one mass 
was excised.  In January 1967, the veteran was hospitalized 
and underwent the excision of masses on the upper abdominal 
wall, left forearm and thigh.  A pathology report at this 
time revealed a diagnosis of lipomata.  Lipomata were also 
noted on the right leg.  

November 1969 VA medical examination revealed fourteen 
subcutaneous nodules in the trunk and extremities, and three 
excisional scars on the abdomen from the veteran's in-service 
biopsy which were indicated to be barely perceptible.  At 
this time, there was no evidence of lymphadenopathy, 
infiltration, induration pain, or tenderness, and the 
symptoms were found to be typical of lipomatosis.  The biopsy 
in service revealed an impression of lipomas.  The diagnosis 
at this time included multiple, nondisforming, asymptomatic 
lipomata.  There were no complaints or findings with respect 
to any neurological disability.

VA outpatient and inpatient records for the period of January 
1977 to February 1979 reflect that in January 1977, the 
veteran was admitted to the hospital for excision of two 
lipomas in the abdominal wall.  The excision of the lipomas 
was conducted under local anesthesia and postoperative 
condition was noted to be good.  Skin nodules were again 
noted during the period of December 1978 to February 1979, 
during which time the possible etiology of these nodules was 
assessed.  There were again no complaints or findings with 
respect to any neurological disability.

VA medical examination in April 1979 revealed approximately 
150 to 175 lipomas below the skin located on the entire body 
except above the neck and below the knees.  The lipomas were 
tender and the diagnosis included multiple lipomatosis.  
Neurological examination revealed negative findings.

A May 1979 rating decision increased the evaluation for 
multiple lipomata from noncompensable to 10 percent, 
effective from January 1979.

A private medical report from Dr. M., dated in November 1981, 
reflects the veteran's history of multiple subcutaneous 
tumors since 1966.  At this time, the examiner noted that the 
lesions did not seem particularly tender, but were reportedly 
tender in the past and seemed to cause some numbness in an 
extremity.

A November 1981 statement from the veteran's former spouse 
notes that she was a physician and that she was familiar with 
the veteran's condition based on years of personal 
observation.  It was her opinion that the veteran's lipomas 
had had an adverse effect on adjacent nerves and muscles.

At a personal hearing in January 1982, the veteran testified 
how his tumors were putting pressure on his nerves or 
muscles, and that this would sometimes cause movement of his 
arms or problems with his legs (transcript (T.) at p. 2).  

VA hospital records from April 1982 reflect complaints which 
included multiple lipomas and paresthesias of the hand or 
feet, especially after activity associated with his work as 
an outfitter.  Neurological examination revealed negative 
findings.

A May 1982 rating decision increased the evaluation of the 
veteran's multiple lipomata to 30 percent, effective from 
July 1981.

VA outpatient records from August to November 1982 reflect a 
diagnosis of multiple lipomas in August 1982.  In November 
1982, it was indicated that there was pain over the lipomas 
located on both deltoids. 

VA medical examination in June 1983 again revealed multiple 
lipomas which, according to the examiner, tended to adhere to 
the underlying tissue.  Multiple lipomas were again diagnosed 
in October 1983.

VA hospital records from August 1987 note the presence of 
multiple lipomas and a large lipoma in the abdominal area.

VA records from August 1989 reflect that the veteran again 
underwent the excision of multiple lipomas on the right upper 
abdominal wall area.

In the veteran's claim for an increased rating for his 
multiple lipomas in August 1989, it was indicated that due to 
the growth in size of his lipomas, there was pain in the 
veteran's nerves and muscles.

VA medical examination in December 1989 revealed that the 
veteran reported numbness from pressure of the skin on muscle 
tissue below the areas of the nodules.  The clinical 
impression was multiple lipomata, etiology undetermined.

At a personal hearing in August 1990, the veteran's service 
representative indicated that the veteran's lipomas were of 
such size that they would impinge the nervous system (T. at 
p. 2).  The veteran noted that his former spouse was an 
emergency room physician in addition to a family practitioner 
(T. at p. 5).  

A Board decision in March 1991 concluded that an evaluation 
in excess of 30 percent for the veteran's service-connected 
multiple lipomas was not warranted.

In March 1996, the veteran again sought an increased 
evaluation for his service-connected lipomas, noting that his 
condition had worsened, and that the lipomas were putting 
pressure on his nerves and muscles.  VA outpatient records in 
March and May 1996 note the veteran's multiple lipomas.

VA medical examination in December 1996 revealed the 
veteran's history of multiple lipomas since service.  
Starting in 1990, the lipomas reportedly became quite large 
and had to be removed because their size made it difficult to 
use the extremities.  However, it was noted that the veteran 
would resist surgery because of the probability of infection 
and long periods of drainage and the need for antibiotics.  
One month earlier, due to the size of abdominal lipomas which 
had become quite large and produced pressure, he underwent 
surgery.  At that time, in excess of 1500 grams of tissue was 
removed.  

VA outpatient records for the period of December 1996 to 
April 1997 reflect periodic aspiration of the surgical site.

VA outpatient records for the period of April to July 1997 
reflect that in April 1997, the veteran reported that 
following his most recent lipoma surgery, he had had his 
surgical site drained on multiple occasions and that there 
was a postoperative infection of the upper abdominal portion 
of his wound.  Now, the veteran complained of a feeling of 
pressure on the abdomen for which he had been doing some 
increased strenuous exercise.  Examination revealed a fat 
roll which was not really fat, but actually like skin that 
had adhered down.  At this time, he had "no abdominal 
tenderness to superficial pain."  The assessment was pain 
most likely from increased physical activity and secondary to 
the veteran's scarred down skin.  In July 1997, the veteran 
complained of severe pressure from the lipomas pressing on 
nerves and muscles, and examination indicated multiple scars 
on the abdominal wall with thick, tender scar tissue on the 
right upper quadrant and left lateral areas.  The assessment 
included disabling lipoma scar tissue.

A VA outpatient record from August 1997 reflects that the 
veteran complained that his left abdominal wall hurt with 
horseback riding and that he also now had back pain with 
exertions.  Examination revealed multiple scarred areas 
tethered to abdominal fascia.  The assessment included 
multiple torso superficial scars status post excision lipomas 
and pain associated with scar tension.

An August 1997 VA electromyogram (EMG)/nerve conduction study 
(NCS) revealed mild slowing of the bilateral median sensory 
conduction velocity in the axonal range.  The examiner noted 
that these features in isolation were of uncertain 
significance.

September 1997 peripheral nerves examination revealed that 
since the most recent surgical removal of lipomas, the 
veteran continued to report pain in the abdomen.  Business 
activities had reportedly been curtailed due to the pain and 
some uncomfortableness in his extremities.  Following the 
most recent surgery, the veteran experienced some infection.  
Examination at this time revealed multiple lipoma which were 
noted to be moveable and not tender.  Abdominal muscles were 
indicated to be strong.  All muscle groups were functioning 
and the veteran was found to be neurologically intact.  The 
impression was no neurological effect from lipoma of the 
upper and lower extremities, and well-healed scars of the 
abdomen without evidence of infection with strong abdominal 
muscles representative of minimal disability.

VA outpatient records for the period of February to August 
1998 reflect that in April 1998, the veteran again reported 
pain from the pressure resulting from the lipomas pressing on 
his nerves and muscles.  Examination of the abdomen revealed 
massive scar tissue with fibrosis.  

In July 1998, it was noted that the veteran was getting an 
increase in the number and size of his lipomas, with 
occurrence in a lot of new areas causing discomfort in the 
arms and chest wall.  Examination of the chest wall revealed 
pain between the left T2-3 rib interspace with possible 
lipoma density there, the abdomen demonstrated massive scar 
tissue with fibrosis, and the back exhibited lipoma-like 
density with pain in the left lower lumbar area at L4-5-S1. 

In August 1998, the veteran was examined primarily for 
abdominal pain and scarring due to previous lipoma removals.  
The veteran related that his abdominal scarring caused quite 
a bit of tension, especially when bending over or riding 
horses.  The veteran also reported right back and knee pain.  
It was noted that from the veteran's history, it appeared 
that the back pain could be due to splinting because of 
limited motion and pulling from the scar tissue in the right 
upper quadrant.  Examination revealed severe scarring of the 
abdomen, especially in the right upper quadrant area. 

An additional VA outpatient record from August 1998 reflects 
that the veteran complained that his lipoma incision was 
causing him abdominal/back pain.  Physical examination 
revealed extensive scarring that was attached to the 
underlying muscle in the right upper quadrant.  The 
impression was scar.  

An August 1998 private medical statement from a 
physician/acquaintance of the veteran reflects that this 
physician was a plastic surgeon familiar with evaluating 
patients for permanent partial disability determinations.  
The statement further noted that due to the tenderness, 
soreness, and stiffness of the abdominal scar tissue, the 
veteran was unable to completely fulfill his duties as a 
licensed outfitter and guide in the State of Idaho.

An August 1998 statement from a friend reflects that based on 
her observations of the veteran over the previous several 
years, the veteran had progressively lost his ability to 
engage in his usual activities as an outfitter.

At a personal hearing in August 1998, the veteran indicated 
that all of the scar tissue was putting pressure on this back 
(T. at p. 7).  The veteran further indicated that it would 
also intermittently pull on a nerve or muscle (T. at p. 11).  
The veteran's service representative noted the EMG report 
regarding mild slowing of the forearm medium sensory 
conduction study in the axonal range (T. at p. 23).  The 
veteran again noted how he would intermittently experience 
pressure on his nerves that would affect his ability to carry 
out his usual activities (T. at pp. 25-26).

A September 1998 statement from the nurse who worked in the 
medical office which had treated the veteran during the 
initial months following his November 1996 surgery, indicated 
that the veteran was quite uncomfortable during this period, 
as a result of fluid that accumulated at the surgical site.  
The veteran also suffered from constant "body pain" which 
he associated with multiple lipomas over his torso, arms and 
legs.  The lipomas were noted to have remained hard and 
tender with palpation.  

VA muscles examination in October 1998 outlined the medical 
history with respect to the veteran's multiple lipomas, and 
noted that despite numerous surgical procedures, the veteran 
continued to complain of pain from the abdominal wall, in 
addition to pain from the pressure of lipomas on his back, 
arms, and thigh areas.  Physical examination at this time 
revealed over 100 lipomas located in the upper extremities, 
both anterior and posterior aspects, the arms and forearms.  
The abdominal wall was a mass of scar tissue which was not 
raised or tender, but resting on firm subcutaneous scar 
tissue over the anterior abdominal wall.  The examiner opined 
that pressure from lesions over the nerves could certainly 
lead to some functional loss, although on examination at this 
time, there was no loss of motor function of either the upper 
or lower extremities.  The examiner further commented that it 
was reasonable to believe that he did have chronic pain, and 
that the pain in his upper and lower extremities would 
certainly be consistent with the 100, if not more, lesions 
that put pressure on the skin.  

VA outpatient records for the period of December 1998 to 
September 1999 reflect that in December 1998, the veteran 
complained of pain from abdominal scar tissue and severe pain 
from pressure resulting from the lipomas pressing on nerves 
and muscles.  In March 1999, the veteran reported significant 
low back pain in addition to abdominal pain.  The veteran 
believed that enlarging lipomas on the lower back and torso 
were the cause of his additional pain and disability.  The 
veteran was concerned over his ability to engage in the usual 
activities of outdoor hunter and guide.  The veteran again 
reported severe pain from pressure from the lipomas on nerves 
and muscles.  Examination of the abdomen revealed that the 
entire abdomen was covered with lipomas of varying size and 
density, and that the smaller ones were more tender, 
especially those overlying the lower ribs.  There was also 
considerable scar tissue which was still intermixed with 
lipomas, and the pain was noted to be worse with contraction 
of abdominal muscles.  The assessment was worsening lipomas 
with back and abdominal pain which was severe at times.

VA outpatient records from September 1999 reflect that the 
veteran had lipomas on the chest wall and developed painful 
right anterior chest pain at the junction of the 
costochondral junction.  The veteran was curious if his 
lipomas were related to the pain.  The veteran further 
reported an episode of increased back pain three weeks 
earlier, which responded to rest and regular ibuprofen.  
Examination of the thorax revealed lipoma with tenderness 
over the right T3 intercostal space and costochondral 
junction.  The assessment indicated that pain associated with 
the veteran's lipomas was worse.

At the veteran's hearing before a member of the Board in 
October 1999, the veteran testified that on multiple 
occasions, he experienced numbness of his arms with almost 
total lack of maneuverability, especially his left arm and 
leg, because the lipomas were actually putting pressure on 
the nerve and causing discomfort (T. at pp. 12-13).  This 
would happen in both the upper and lower extremities, and he 
described it as a numbness or tingling in the arms and legs 
(T. at p. 13).  He was not aware of a diagnostic label that 
had been connected with these symptoms (T. at p. 14).  The 
symptoms would occur on a frequent basis, and they would 
occur more frequently with activity (T. at pp. 14-15).  The 
last episode of numbness and tingling was three or four days 
earlier (T. at p. 15).  His treating physicians have told him 
that the lipomas were putting pressure on the nerves, and 
that his condition was currently worse than it had ever been 
(T. at p. 16).  

At the time of the veteran's October 1999 hearing, the 
veteran produced additional copies of medical treatment 
records that were either already of record, cumulative in 
nature, or pertained to treatment for the veteran's cardiac 
problems.



Analysis

The Board notes that while it is true that recent medical 
evidence reflects a lack of significant neurological deficit 
linked to service or service-connected disability, an earlier 
November 1981 written statement from the veteran's former 
spouse (who was apparently a physician with both emergency 
room and family practice experience), reflects her 
familiarity with the veteran's condition based on years of 
personal observation, and her opinion that the veteran's 
lipomas had had an adverse effect on adjacent nerves and 
muscles.  In addition, while the Board further notes that an 
EMG in August 1997 was found to reveal positive findings in 
isolation that were determined to be of uncertain 
significance, the study did reveal mild slowing of the 
bilateral median sensory conduction velocity in the axonal 
range.  Consequently, the Board finds that the record reveals 
medical evidence of what is apparently a current potential 
neurological disability that is linked by this 
physician/former spouse to the adverse effect of service-
connected lipomas on adjacent nerves and muscles.  
Accordingly, since the Board further finds that the veteran's 
evidentiary assertions are sufficient to document the 
existence of symptoms of numbness and tingling, and 
neurological symptoms have been linked by competent evidence 
to service-connected disability, the Board finds that the 
veteran's claim for service connection for a neurological 
disability as secondary to service-connected multiple 
lipomata is well grounded.

For the limited purpose of determining whether a claim is 
well grounded, the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 
Vet. App. 19 (1993).  Under this standard, the Board is 
precluded from weighing and evaluating the probative weight 
of competent medical evidence at the stage of determining 
whether the veteran's claim is well grounded.  The Board 
notes that in a merits determination, however, no such 
presumption of credibility attaches and the probative weight 
of competent evidence can and must be addressed.



II.  Entitlement to a Rating in Excess of 10 Percent for 
Abdominal Scars

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
abdominal scars by a May 1997 rating decision and assigned a 
10 percent evaluation, effective from November 26, 1996.  
This decision was based on recent VA inpatient and outpatient 
records and VA medical examination conducted in December 
1996. 

VA outpatient records in March and May 1996 note the 
veteran's multiple lipomas.

VA medical examination in December 1996 revealed the 
veteran's history of multiple lipomas since service.  
Starting in 1990, the lipomas reportedly became quite large 
and had to be removed because their size made it difficult to 
use the extremities.  However, it was noted that the veteran 
would resist surgery because of the probability of infection 
and long periods of drainage and the need for antibiotics.  
One month earlier, due to the size of abdominal lipomas which 
had become quite large and produced pressure, he underwent 
surgery.  At that time, in excess of 1500 grams of tissue was 
removed.  Examination at this time still revealed huge 
unexcised lipomas and nine incisional scars on the upper 
abdomen where lipomas had been removed.  The impression was 
multiple lipomata status post surgery with major infection 
involving the entire abdominal wall.  The remaining lipoma 
were noted to be extremely large, and the examiner commented 
that at times, these were incapacitating with severe 
impairment, and that it was the examiner's impression that 
the veteran was unemployable at least from his present 
occupation.

VA outpatient records for the period of December 1996 to 
April 1997 reflect periodic aspiration of the surgical site.

Following the receipt of additional photographs of the 
veteran in March 1997 (previous photographs depicting the 
veteran's skin disorder at various stages are also of record) 
which depicted his abdominal scars from his then-recent 
surgery, a May 1997 rating decision increased the evaluation 
for multiple lipomas to 50 percent, effective from March 27, 
1996, and granted service connection for abdominal scars with 
a 10 percent evaluation, effective from November 26, 1996.

VA outpatient records for the period of April to July 1997 
reflect that in April 1997, the veteran reported that 
following his most recent lipoma surgery, he had had his 
surgical site drained on multiple occasions and that there 
was a postoperative infection of the upper abdominal portion 
of his wound.  Now, the veteran complained of a feeling of 
pressure on the abdomen for which he had been doing some 
increased strenuous exercise.  Examination revealed a fat 
roll which was not really fat, but actually like skin that 
had adhered down.  At this time, he had no abdominal 
tenderness to superficial pain.  The assessment was pain most 
likely from increased physical activity and secondary to the 
veteran's scarred down skin.  In July 1997, the veteran 
complained of severe pressure from the lipomas pressing on 
nerves and muscles, and examination indicated multiple scars 
on the abdominal wall with thick, tender scar tissue on the 
right upper quadrant and left lateral areas.  The assessment 
included disabling lipoma scar tissue.

A VA outpatient record from August 1997 reflects that the 
veteran complained that his left abdominal wall hurt with 
horseback riding and that he also now had back pain with 
exertions.  Examination revealed multiple scarred areas 
tethered to abdominal fascia.  The assessment included 
multiple torso superficial scars status post excision lipomas 
and pain associated with scar tension.

An August 1997 VA electromyogram (EMG)/nerve conduction study 
(NCS) revealed mild slowing of the bilateral median sensory 
conduction velocity in the axonal range.  The examiner noted 
that these features in isolation were of uncertain 
significance.

September 1997 peripheral nerves examination revealed that 
since the most recent surgical removal of lipomas, the 
veteran continued to report pain in the abdomen.  Business 
activities had reportedly been curtailed due to the pain and 
some uncomfortableness in his extremities.  Following the 
most recent surgery, the veteran experienced some infection.  
Examination at this time revealed multiple lipoma which were 
noted to be moveable and not tender.  Abdominal muscles were 
indicated to be strong.  All muscle groups were functioning 
and the veteran was found to be neurologically intact.  The 
impression was no neurological effect from lipoma of the 
upper and lower extremities, and well-healed scars of the 
abdomen without evidence of infection with strong abdominal 
muscles representative of minimal disability.

VA outpatient records for the period of February to August 
1998 reflect that in February 1998, examination revealed 
multiple horizontal upper abdominal scars from lipoma removal 
with some tenderness adjacent to the left upper quadrant 
healed stab wound.  The assessment included "M-S LUQ pain."  
In April 1998, the veteran reported abdominal pain at the 
incisional sites with lots of scar tissue, and that the pain 
from the scar tissue was significant and limited his 
activities.  The veteran reported pain from the pressure 
resulting from the lipomas pressing on his nerves and 
muscles.  Examination of the abdomen revealed massive scar 
tissue with fibrosis.  

In July 1998, it was noted that the veteran was getting an 
increase in the number and size of his lipomas, with 
occurrence in a lot of new areas causing discomfort in the 
arms and chest wall.  Examination of the chest wall revealed 
pain between the left T2-3 rib interspace with possible 
lipoma density there, the abdomen demonstrated massive scar 
tissue with fibrosis, and the back exhibited lipoma-like 
density with pain in the left lower lumbar area at L4-5-S1.  
In the assessment, the examiner noted the desire to 
investigate debulking scar tissue on the abdominal wall and 
to determine if it was a lipoma on the veteran's lower back.  

In August 1998, the veteran was examined primarily for 
abdominal pain and scarring due to previous lipoma removals.  
The veteran related that his abdominal scarring caused quite 
a bit of tension, especially when bending over or riding 
horses.  The veteran also reported right back and knee pain.  
It was noted that from the veteran's history, it appeared 
that the back pain could be due to splinting because of 
limited motion and pulling from the scar tissue in the right 
upper quadrant.  Examination revealed severe scarring of the 
abdomen, especially in the right upper quadrant area.  There 
was a lipoma above this scarring and a smaller lipoma more 
laterally near the flank area on the right.  There were also 
some lipomas of the lower back which were very small and a 
larger lipoma of the left flank below the left costal margin.  
The impression was that of scarring secondary to removal of 
large lipoma burden from the abdomen with particular scarring 
in the right upper quadrant area.  The veteran was noted to 
be disinterested in further lipoma removal, but curious if 
something could be done because of a pulling sensation.  The 
examiner commented about the possibility of plastic surgery 
removing the scarring and swinging a skin flap over in order 
to cover the defect.  

An additional VA outpatient record from August 1998 reflects 
that the veteran complained that his lipoma incision was 
causing him abdominal/back pain.  Physical examination 
revealed extensive scarring that was attached to the 
underlying muscle in the right upper quadrant.  The 
impression was scar.  

An August 1998 private medical statement from a 
physician/acquaintance of the veteran reflects that this 
physician was a plastic surgeon familiar with evaluating 
patients for permanent partial disability determinations.  
The statement further noted that due to the tenderness, 
soreness, and stiffness of the abdominal scar tissue, the 
veteran was unable to completely fulfill his duties as a 
licensed outfitter and guide in the State of Idaho.

An August 1998 statement from a friend reflects that based on 
her observations of the veteran over the previous several 
years, the veteran had progressively lost his ability to 
engage in his usual activities as an outfitter.

At a personal hearing in August 1998, the veteran indicated 
that all of the scar tissue was putting pressure on this back 
(T. at p. 7).  The veteran further indicated that it would 
also intermittently pull on a nerve or muscle (T. at p. 11).  
The veteran's service representative noted the EMG report 
regarding mild slowing of the firearm medium sensory 
conduction study in the animal range (T. at p. 23).  The 
veteran again noted how he would intermittently experience 
pressure on his nerves that would affect his ability to carry 
out his usual activities (T. at pp. 25-26).

A September 1998 medical statement from Dr. F. reflects that 
this physician performed heart surgery on the veteran and 
that at the first procedure in 1986, there were multiple 
subcutaneous lipomas over the thorax, abdomen, and lower and 
upper extremities.  When the veteran returned for another 
cardiac procedure in January 1998, Dr. F. indicated that the 
lipomas had multiplied and advanced.  

A September 1998 witness statement notes a decline in the 
veteran's physical abilities since his surgery the previous 
year.

A September 1998 statement from the nurse who worked in the 
medical office which had treated the veteran during the 
initial months following his November 1996 surgery, indicated 
that the veteran was quite uncomfortable during this period, 
as a result of fluid that accumulated at the surgical site.  
The veteran also suffered from constant "body pain" which 
he associated with multiple lipomas over his torso, arms and 
legs.  The lipomas were noted to have remained hard and 
tender with palpation.  The witness went on to comment that 
the veteran's physical status following his surgery was not 
conducive to engaging in the typical activities associated 
with the veteran's business as an outfitter.

VA muscles examination in October 1998 outlined the medical 
history with respect to the veteran's multiple lipomas, and 
noted that despite numerous surgical procedures, the veteran 
continued to complain of pain from the abdominal wall, in 
addition to pain from the pressure of lipomas on his back, 
arms, and thigh areas.  Physical examination at this time 
revealed over 100 lipomas located in the upper extremities, 
both anterior and posterior aspects, the arms and forearms.  
The abdominal wall was a mass of scar tissue which was not 
raised or tender, but resting on firm subcutaneous scar 
tissue over the anterior abdominal wall.  The examiner opined 
that pressure from lesions over the nerves could certainly 
lead to some functional loss, although on examination at this 
time, there was no loss of motor function of either the upper 
or lower extremities.  The examiner further commented that it 
was reasonable to believe that he did have chronic pain, and 
that the pain in his upper and lower extremities would 
certainly be consistent with the 100, if not more, lesions 
that put pressure on the skin.  

VA outpatient records for the period of December 1998 to 
September 1999 reflect that in December 1998, the veteran 
complained of pain from abdominal scar tissue and severe pain 
from pressure resulting from the lipomas pressing on nerves 
and muscles.  In March 1999, the veteran reported significant 
low back pain in addition to abdominal pain.  The veteran 
believed that enlarging lipomas on the lower back and torso 
were the cause of his additional pain and disability.  The 
veteran was concerned over his ability to engage in the usual 
activities of outdoor hunter and guide.  The veteran again 
reported severe pain from pressure from the lipomas on nerves 
and muscles.  Examination of the abdomen revealed that the 
entire abdomen was covered with lipomas of varying size and 
density, and that the smaller ones were more tender, 
especially those overlying the lower ribs.  There was also 
considerable scar tissue which was still intermixed with 
lipomas, and the pain was noted to be worse with contraction 
of abdominal muscles.  The assessment was worsening lipomas 
with back and abdominal pain which was severe at times.

VA outpatient records from September 1999 reflect that the 
veteran had lipomas on the chest wall and developed painful 
right anterior chest pain at the junction of the 
costochondral junction.  The veteran was curious if his 
lipomas were related to the pain.  The veteran further 
reported an episode of increased back pain three weeks 
earlier, which responded to rest and regular ibuprofen.  
Examination of the thorax revealed lipoma with tenderness 
over the right T3 intercostal space and costochondral 
junction.  The assessment indicated that pain associated with 
the veteran's lipomas was worse.

At the veteran's hearing before a member of the Board in 
October 1999, the veteran testified that the severe amount of 
scar tissue in the abdominal area limited maneuverability, 
leaning forward, bending to the side, and movement in 
general, and was putting a lot of pressure on the small of 
his back (T. at p. 4).  The scars were noted to be tender to 
touch and became irritated with activity (T. at pp. 4-5).  
The veteran's most recent treating physician suggested 
plastic surgery to remove the scar tissue (T. at p. 5).  The 
veteran took pain medication on a daily basis which 
alleviated the pain and discomfort in the abdominal area (T. 
at p. 6).  Prior to his most recent lipoma surgery, the 
veteran indicated that his abdomen was bothering him so much 
he decided to have the surgery (T. at p. 9).  The veteran 
believed that the pain was worse following the surgery, 
noting the drainage that was required post surgery and the 
restrictive nature of the scar tissue (T. at p. 10).  

The veteran indicated that on multiple occasions, he 
experienced numbness of his arms with almost total lack of 
maneuverability, especially his left arm and leg, because the 
lipomas were actually putting pressure on the nerve and 
causing discomfort (T. at pp. 12-13).  This would happen in 
both the upper and lower extremities, and he described it as 
a numbness or tingling in the arms and legs (T. at p. 13).  
He was not aware of a diagnostic label that had been 
connected with these symptoms (T. at p. 14).  The symptoms 
would occur on a frequent basis, and they would occur more 
frequently with activity (T. at pp. 14-15).  The last episode 
of numbness and tingling was three or four days earlier (T. 
at p. 15).  His treating physicians have told him that the 
lipomas were putting pressure on the nerves, and that his 
condition was currently worse than it had ever been (T. at p. 
16).  

The veteran indicated that he had last worked two years 
earlier as an owner of several outfitting and guiding 
businesses in the State of Idaho and Canada (T. at pp. 16-
17).  At that time, due to the level of his pain, it was 
difficult for him to function in the mountains, (T. at p. 
17).  Although he had 46 horses on his ranch, the veteran had 
not been on a horse in almost two years (T. at p. 18).  He 
sold his business to his oldest son several years ago (T. at 
p. 18).  He had started the business in 1978 and had not done 
any other type of work since (T. at p. 19).  He had also not 
looked for work in any other field (T. at p. 19).  The 
veteran had two years of college without a specific major (T. 
at p. 20).  The scar tissue on his abdomen and the lipomas on 
his back prevented him from standing or sitting for very long 
(T. at p. 21).  He further described the pressure from either 
the lipomas or the scar tissue and that over the last two 
years, the pain had almost been intolerable (T. at p. 21).  
The veteran also noted that since he was over fifty and had a 
bunch of problems, he was not sure about the prospects for 
employment of a more sedentary nature (T. at p. 22).  At this 
point, the veteran exhibited the extensive scarring on his 
abdominal area which was found to easily comprise 30 inches 
worth of total scarring (T. at p. 23).  


Rating Criteria and Analysis

The veteran's service-connected abdominal scars have been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5319, under the "old" rating criteria for 
muscle injuries (effective prior to July 3, 1997), and also 
under the "new" criteria for muscle injuries which took 
effect during the pendency of this appeal (on July 3, 1997).  
Under both the "old" and "new" criteria, Diagnostic Code 
5319 pertains to MG XIX, and the involvement of muscles which 
includes the muscles of the abdominal wall.  The disability 
ratings for slight, moderate, moderately severe, and severe 
MG XIX disabilities are noncompensable, 10, 30, and 50 
respectively.  38 C.F.R. § 4.73, Diagnostic Code 5319.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, 
objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

A 10 percent evaluation is warranted for a superficial, 
tender and painful scar on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Other scars 
may be rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

The Court has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The Diagnostic Codes under which the instant 
disability is rated (both old and new) are not predicated on 
range of motion alone.  Moreover, the Court has held that 
even when the Board erred in failing to consider function 
loss due to pain, if it did so when the current rating was 
the maximum rating available for limitation of motion, remand 
was not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  For reasons set forth below, however, even assuming 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
applicable, it could not change the outcome in this matter.

VA outpatient records from the first part of 1997 reflect 
periodic aspiration of the veteran's surgical wound due to 
infection and that in April 1997, examination revealed a fat 
roll which was not really fat, but actually like skin that 
had adhered down.  A VA outpatient record from August 1997 
reflects multiple scarred areas tethered to abdominal fascia.  
In April 1998, the veteran reported that the pain from the 
scar tissue was significant and limited his activities, and 
examination of the abdomen revealed massive scar tissue with 
fibrosis.  Outpatient consultation in August 1998 revealed 
extensive scarring that was attached to the underlying muscle 
in the right upper quadrant.

Thereafter, October 1998 VA muscles examination revealed that 
the abdominal wall was a mass of scar tissue which was not 
raised or tender, but resting on firm subcutaneous scar 
tissue over the anterior abdominal wall.  The examiner opined 
that pressure from lesions over the nerves could certainly 
lead to some functional loss, although on examination there 
was no loss of motor function of either the upper or lower 
extremities.  The examiner further commented that it was 
reasonable to believe that the veteran did have chronic pain.  
Subsequent outpatient treatment revealed that in March 1999, 
the veteran reported significant low back pain in addition to 
abdominal pain.  The veteran again reported severe pain from 
pressure from the lipomas on nerves and muscles, and 
examination of the abdomen revealed that the entire abdomen 
was covered with lipomas of varying size and density, and 
that the smaller ones were more tender, especially those 
overlying the lower ribs.  There was also considerable scar 
tissue which was still intermixed with lipomas, and the pain 
was noted to be worse with contraction of abdominal muscles.  
The assessment was worsening lipomas with back and abdominal 
pain which was severe at times.  

Thus, based on the above, it is clear that examination and 
treatment since the effective date of November 26, 1996, for 
service connection for abdominal scars and a 10 percent 
evaluation under Diagnostic Code 5319, has disclosed 
significant adhesion and functional pain, but no findings of 
any atrophy, muscle hernia, or bone, nerve or joint damage 
specifically connected with the veteran's abdominal scars.  

The type of injury associated with moderately severe 
disability of muscles under the "old" criteria consists of 
through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
See former 38 C.F.R. § 4.56.  The type of injury associated 
with moderately severe disability of muscles under the 
"new" criteria consists of through and through or deep 
penetrating wound by small high velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See current 38 C.F.R. § 4.56.

The objective evidence required for a finding of moderately 
severe muscle damage under the "old" criteria includes: 
evidence of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of the missile 
through important muscle groups; indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance of muscle groups involved in 
comparison to the sound side.  See former 38 C.F.R. § 4.56.  
The objective evidence required for a finding of moderately 
severe injury under the "new" criteria includes: (entrance 
and (if present) exit scars which indicated the track of a 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance in comparison to the 
sound side).  See current 38 C.F.R. § 4.56.  

The Board agrees with the RO that the facts, as shown by the 
medical evidence in this case, present a disability picture 
that is best rated, and perhaps can only be rated by analogy 
under Code 5319 as the principal manifestation of the 
disability is both scarring and adherence of the scars to 
underlying tissue.  Clearly, the provisions of the rating 
criteria governing the history of the disability for missile 
wounds have only modest literal relevance to this particular 
disability, as there is no penetrating missile injury.  They 
do direct attention, however, to the effects of the injury 
and treatment of the injury on the functional capacity of the 
underlying structures, which is clearly relevant here.  The 
excision of the lipomas is analogous to debridement of a 
gunshot wound injury.  The record also shows that the veteran 
has experienced prolonged wound infection following 1996 
surgery and this is also analogous to the residuals of 
gunshot wound injuries.  

The Board further believes that the RO determination that the 
disability picture best fitted the "moderate" level of 
impairment under Code 5319 was a reasonable exercise of 
rating judgment on this record.  After review of all the 
evidence, however, the Board believes that there is enough 
evidence of functional impairment due to the service 
connected disability to raise a legitimate question as to 
whether the level of functional impairment more nearly 
approximates an analogy to a moderately severe grade of 
disability under Code 5319.   While motion in the examination 
setting is not remarkably impaired, the physicians who have 
examined the veteran have underscored the extent of the 
scarring, its adherence to underlying structures and have 
provided opinions that these findings support the conclusion 
that the veteran has chronic pain and a definite limit on 
exertion.  Therefore, the Board concludes that under the 
"old" and the "new" criteria, and giving the veteran the 
benefit of the doubt, the Board finds that the prolonged 
infection following the most recent surgery in 1996, the 
level of pain on functional use more nearly approximates 
moderately severe disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5319, and a corresponding evaluation of 30 
percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Clearly, 
without additional objective findings such as loss of motor 
strength or adherence to bone, much greater loss of tissue, 
and more pervasive adherence to muscle tissue, the current 
findings, even with full consideration for the functional 
effects of pain, fall far short of the criteria required for 
a severe evaluation under either the "old" or "new" 
criteria.  

The Board also notes that since any pain connected with the 
veteran's abdominal scars has already been taken into account 
in the assignment of a 30 percent evaluation for moderately 
severe disability under Diagnostic Code 5319, an additional 
10 percent for a tender and painful scar would constitute 
pyramiding which is prohibited under 38 C.F.R. § 4.14 (1999).  
Moreover, since there has been no current finding of any 
neurologic deficit related to his service-connected abdominal 
scars (there is medical evidence of some neurological 
disability related to the lipomas but not the scars 
themselves), consideration for an increased rating for 
abdominal scars based on nerve damage under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8000-8914 (1999) is not warranted.

Finally, the Board agrees with the RO's determination that a 
higher rating is not appropriate under 38 C.F.R. § 3.321.  As 
to the disability picture presented, the Board cannot 
conclude that the disability picture as to the veteran's 
abdominal scars is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.  While the 
record does reflect adhesion and complaints of pain on 
movement, there has been no recent or frequent 
hospitalization for this disability.  In summary, the Board 
finds that the record does not indicate an exceptional or 
unusual disability picture so as to warrant an extraschedular 
rating.


ORDER

The claim of entitlement to service connection for a 
neurological disability as secondary to service-connected 
skin disability is well grounded.  To this extent only, the 
appeal is granted.

A 30 percent evaluation for service-connected abdominal scars 
is granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.


REMAND

Because the claim of entitlement to service connection for a 
neurological disability as secondary to service-connected 
skin disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this regard, 
while the November 1981 physician/spouse statement and 
subsequent EMG is evidence of some neurological disability 
that has been linked by the November 1981 physician/spouse 
statement to the veteran's service-connected multiple 
lipomata, there is also medical opinion that has found no 
neurological deficit, and that has indicated that the EMG 
findings are in isolation and of uncertain significance.  
Consequently, the Board finds that further medical 
examination is warranted to clarify the existence of 
neurological disability and the etiology of any neurological 
disorder found on examination.

As was noted previously, the Board is deferring any decision 
as to the veteran's claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities pending the development 
requested in this remand and the RO's resolution of the claim 
for service connection for a neurological disability as 
secondary to service-connected multiple lipomata.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any neurological 
disability.  Any medical records other 
than those now on file pertaining to any 
neurological disability should be 
obtained and associated with the claims 
folder. 

3.  The RO should also contact the 
veteran's former spouse and request that 
she furnish all findings and rationale 
relied on in reaching her November 1981 
medical opinion that the veteran's 
lipomas had adversely affected adjacent 
nerves and muscles.  She should be 
advised that adjudicators and the Board 
may assign very limited, if any, 
probative value, to a medical opinion 
without any supporting rationale.  See 
Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

4.  The RO should then arrange for an 
examination by an appropriately qualified 
physician for the purpose of ascertaining 
the nature and etiology of any 
neurological disability.  All necessary 
special studies are to be accomplished.  
The claims file, including a copy of the 
physician/spouse statement of November 
1981, the August 1997 VA EMG report, and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examination should include a detailed 
account of all pathology demonstrated as 
a result of the examination, and the 
examiner is requested to formulate 
responses to the following:

(a) What is the correct diagnostic 
classification of any neurological 
disability currently revealed on 
examination?

(b) What is the degree of medical 
probability that any such neurological 
disability is causally related to 
service, to a period of one year 
following service, or to the veteran's 
service-connected multiple lipomata 
and/or abdominal scars?

If the examiner can not answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  He or she should also provide 
the rationale for the conclusions reached 
and cite the evidence relied upon or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed 
in its entirety.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
neurological disability as secondary to 
service-connected multiple lipomata 
and/or abdominal scars.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

